Title: To James Madison from William C. C. Claiborne, 6 November 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


6 November 1802, “Near Natchez.” “The embarrassment of our trade at N: Orleans, still continues, private letters state, that American produce may be landed by paying a duty of 6 pCent, but not otherwise.” Encloses an extract in Spanish [not found] from the intendant’s proclamation, as “the translation, which was sent you is sufficiently faithful, but does not possess the strength of the Original.” Does not presume the intendant would have issued “such a proclamation” without royal orders, although “the style countenances the idea.” There is no doubt at New Orleans that the French will take possession of Louisiana “in the course of the Winter.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:221–22.



   
   See Claiborne to JM, 29 Oct. 1802, and n. 1.


